DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan D. Hanish (Reg. No. 57,821) on 24 June 2022.

The application has been amended as follows: 
In the abstract:
In the abstract, lines 1-2, delete “Techniques for implementing cross in-database machine learning are disclosed.”
In the abstract, line 3, change “comprises” to --may include--.

In the claims:
In claim 1, line 21, before “inference dataset”, change “the” to --an--.
In claim 10, line 23, before “inference dataset”, change “the” to --an--.
In claim 19, line 21, before “inference dataset”, change “the” to --an--.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1) discloses a computer-implemented method comprising: receiving, by a computer system (see figure 1, system 10, see par 0014) having at least one hardware processor (processor(s) 12, see par 0019 and see figure 1), a request to train a machine learning model (see par 0053, i.e., train the machine learning model) from a computing device (see fig. 1, computing device 18) of a user, the request to train comprising a training configuration specified by the user via a user interface (see figure 1, i.e., “user interface 20” and see pars 0017 and 0020) displayed on the computing device (18), the training configuration indicating a machine learning algorithm (i.e., see par 0053, i.e., “logistic regression” and/or “neural networks”) and a training dataset (see par 0053, i.e., “the training dataset”); training, by the computer system (see figure 1), the machine learning model (see par 0018, i.e., external resources 16 includes sources of information such as databases; see par 0024 “databases (e.g., 14, 16); and see par 0053 “training, the machine learning model” in a first database instance (14, 16) using the machine learning algorithm  (i.e., see par 0053, i.e., “logistic regression” and/or “neural networks”) and the training dataset (see par 0053, i.e., “the training dataset”) in response to the receiving of the request to train (see par 0053, i.e., “means for providing the extracted healthcare services information to a machine learning model to train the machine learning model”. See par 0053, “[0053] Returning to FIG. 1, in some embodiment, the present disclosure comprises means for providing the extracted healthcare services information to a machine learning model to train the machine learning model. In some embodiments, such means for providing takes the form of predictive modeling component 32. In some embodiments, predictive modeling component 32 is configured to provide the baseline BBN cost estimation model as input to the machine learning model to further train the model. In some embodiments, the machine learning model comprises a logistic regression. In some embodiments, a logistic regression fit is applied to the feature matrix and response variable. In some embodiments, the machine learning model comprises Random Forest analysis. In some embodiments, the machine learning model comprises neural networks (e.g., as described above). In some embodiments, during the training, the machine learning model infers the mapping between the input feature and the response variable based on the training dataset.”); and receiving, by the computer system (see figure 1), a request to apply the trained machine learning model (see par 0053) from the computing device (see pars 0020 and 0053 “computing device 18” and “logistic regression fit is applied”). 
The closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1), does not disclose, teach or suggest, serializing, by the computer system, the trained machine learning model into a binary file in response to the training of the machine learning model; recreating, by the computer system, the trained machine learning model in a second database instance using the binary file in response to the receiving of the request to apply, the second database instance being different from the first database instance; generating, by the computer system, an inference result by applying the recreated trained machine learning model on an inference dataset in the second database instance based on the receiving of the request to apply the trained machine learning model; and performing, by the computer system, a function of an application platform using the generated inference result, as recited in independent claim 1. 

Claims 2-9 are allowable because they are dependent on allowable independent claim 1 above. 

Regarding independent claim 10, the closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1) discloses a system (see figure 1, system 10, see par 0014) comprising: at least one hardware processor (processor(s) 12, see par 0019 and see figure 1); and a non-transitory computer-readable medium (see par 0017 “electronic storage media” 14) storing executable instructions that, when executed, cause the at least one processor (12) to perform operations (see figure 1). Claim 10 recites or contains the same or similar claim limitations or features, as recited in the analogous method claim, of independent claim 1 above. Therefore, claim 10 is found to be allowable over the closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1), for the same and/or similar reasons, as stated and discussed above in independent claim 1 above. 

Claims 11-18 are allowable because they are dependent on allowable independent claim 10 above. 

Regarding independent claim 19, the closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1) discloses a non-transitory machine-readable storage medium (see par 0017 “electronic storage media” 14), tangibly embodying a set of instructions that, when executed by at least one hardware processor (processor(s) 12, see par 0019 and see figure 1), causes the at least one processor (processor(s) 12, see par 0019 and see figure 1) to perform operations. Claim 19 recites or contains the same or similar claim limitations or features, as recited in the analogous method claim, of independent claim 1 above. Therefore, claim 19 is found to be allowable over the closest prior art of record, namely, PAUWS et al. (US 2021/0118557 A1), for the same and/or similar reasons, as stated and discussed above in independent claim 1 above.

Claim 20 is allowable because claim 20 is dependent on allowable independent claim 19 above. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2020/0393818 A1) teaches train machine learning models and at least one database (see abstract). 

Holboke et al. (US 11,216,580 B1) teaches train a machine learning model, database (see abstract) and a client device (114).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677